Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 1 of 44 PagelD #:987

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DISTRICT
United States of America )
)
Vv. ) No19 CR 226-1
) Judge Virginia M. Kendall
Robert M. Kowalski, )
Defendant )

MOTION TO DISMISS INDICTMENT

 

Now comes Robert M. Kowalski (Robert), pro-se in support of his motion to

dismiss indictment states as follows:
INTRODUCTION

The fundamental justification for the sixth amendment right to counsel is the
presumed inability of a defendant to make informed choices about the preparation and
conduct of his defense. Free two-way communication between client and attorney is
essential if the professional assistance guaranteed by the sixth amendment is to be
meaningful. The purpose of the attorney-client privilege is inextricably linked to the very
integrity and accuracy of the fact finding process itself. In order for the adversary system
to function properly, any advice received as a result of a defendant’s disclosure to
counsel must be insulated from the government. Prejudice occurs where attorney-client
confidences are actually disclosed to the government enforcement agencies responsible
for investigating and prosecuting the case. Any other rule would disturb the balance
implicit in the adversary system and thus would j eopardize the very process by which
guilt and innocence are determined in our society. In the instant case confidential

defense strategy was actually disclosed to the governmental authorities who had actively
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 2 of 44 PagelD #:988

sought and encouraged seizure of such information. As a result the indictment should be

dismissed.

FACTUAL BACKGROUND

On July 21, 2020 coming before the Court on the Receiver’s “Emergency ex parte
motion”, Cook County Circuit Court Domestic Relations Judge Mark Lopez appointed a
receiver to the “Estate of Robert M. Kowalski” (See order Exhibit A). On October 27,

2020 a divorce court order was entered by Judge Lopez which recited: “coming to be
heard on Receiver’s Emergency Ex Parte Motion for entry of order” (See Exhibit B). This
was an extraordinary remedy and drastic remedy. This order authorized Receiver to take
possession of DaVinci’s Gaming Bar. The emergency ex-parte motion that purported to
have come before the court on October 27, 2020 was in fact not even filed with the Clerk
of the Court until the following day (see exhibit C) The receiver exceeded what was
permitted under the order, when he forcefully and wantonly burst through the door of
the attorneys’ office within DaVincis’ searching for income and assets. Notably this ex-
parte motion was not accompanied by oath or affirmation.

A veritable informational seizure feeding frenzy ensued. Confidential privileged
attorney files containing information of a testimonial nature were accessed, examined,
and subsequently removed. Including critical material pertinent to and needed in order
to defend the captioned case amongst other client files. The information ransacked
included the attorney’s case strategy, mental impressions, draft pleadings, exhibits,
confidential documents, and notebooks. Discovery information was removed. Likewise;
computers containing client material covered by the attorney client privilege and

attorney work product were imaged and compromised. Files containing exculpatory

2
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 3 of 44 PagelD #:989

information in the attorney’s records have disappeared without a trace. No inventory
was tendered. Other files belonging to third party criminal defendant clients have also
been removed.

The testimonial qualities contained within these client records had been
removed, pursuant to haphazard law enforcement aspirations of a double dipping
combination scorched earth divorce court policeman and federal confidential
informant. The receiver, Mr. Neal Levin, Esq., better known by his street name as Mr.
Wolf, boasted as much within the sealed motion of October 28, 2020 at paragraph 5 (see
exhibit C). In fact this receiver reveled in and gloated about his bar discovery and its
falsely alleged connection to Robert to “feds” before actually receiving any direction
from his superior the divorce court. Thereupon these defense files have been seized,
upon belief and information, by Federal Authorities pursuant to subpoena (see exhibit
D). Assistant United States Attorney Mr. Netols has acknowledged receipt of same. In an
agreed order, the receiver belatedly acknowledged that his haphazard excitable treasure
hunt investigation was flawed and that Robert did not in fact have any interest in
Davinci’s. The agreed order vacated all findings and returned management to the true
owner (see exhibit E).

RECEIVER DUTIES

 

A receiver is an officer of the court, and has been figuratively styled the hands of
the court. Stanton v A.H. Andrews & Co., 18 Ill App. 552, 18 Bradw.552 (ill App.1886)
His possession of the property sought to be recovered was the possession of the court.
The law is well settled, where a receiver has been appointed by a court of competent
jurisdiction, and has taken possession of the property in his capacity as receiver, he has

the right to hold such property, and dispose of it under the direction of the court ; and

3
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 4 of 44 PagelD #:990

any unauthorized interference therewith, by taking possession of the property, or
instituting legal proceedings to obtain possession, without the sanction of the court
appointing such receiver is a direct contempt of court, and punishable as such. St. Louis,
A&S.R. Cov Hamilton 158 IIl.366, 41 N.E.777 (1895) quoting Richards v People, 81 Ill.
554.

Neal Levin, the receiver, neglected to discharge his receiver duty in several
respects. He did not locate any of Robert’s income or assets. His thirsty admittedly
careless, flawed investigation located a business clearly belonging solely to Robert’s
mother. Seizure of property of persons not subject to the jurisdiction of the court makes
a mockery of due process and causes the entire court system to be called into disrepute.
This receiver order was forthcoming based upon a back hallway conversation, in a
backward odd order first then file a motion later circumstance. A receiver on the other
hand, is “appointed to secure and preserve property for the benefit of all”. U.S.F. & G. v
Old Orchard Plaza, Ltd 672 N.E. 2d 876 (1996).He was not appointed as an avenger of a
frustrated embittered former spouse to destroy Robert’s family bonds.

‘The divorce court receiver was not appointed to indulge in some sort of a F.B.I
junior G-man fantasy dream by exalting in his bar “discovery” with law enforcement
agencies. He was acting exactly as would a confidential informant of the “feds”.
DaVinci’s Bar was a legally operating business. The only connection to Robert this
establishment possessed was that the subject bar is solely owned by Robert’s mother.
Mr. Levin was not commissioned as a divorce court police officer. He was not authorized
to take possession of the contents of an attorney’s office within DaVinci’s. He was not
authorized to disrupt Robert’s criminal defense through examination and confiscation of

confidential information protected under the attorney client privilege. He was not

4
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 5 of 44 PagelD #:991

allowed to remove attorney work product information. His duty is to preserve the
property and disburse it upon orders of the court. People v Goldman 318 Ill 77, 148 N.E.
873 (1925).When he allowed others to take possession of any material to law
enforcement, other than as ordered by Judge Lopez, he was in contempt of court.

The receiver continued communicating with the federal government
after he had taken possession. Consequently, the receiver was able to
coordinate with and tip off these “feds” to his treasure trove of confidential
material; and thereupon awarded a subpoena by those he was working in
concert with, the “feds”. (See exhibit F). Except that in addition to the general
principal that a receiver is an officer of the court, that property in his possession
is in custodia legis, that he stands indifferent between the parties having claims
against the funds, but his duty is to preserve the property and disburse it upon
orders of the court. People v Goldman, 318 Ill 77, 148 N.E.873 (1925). The
receiver did not nor could not have a hat in this ring. He could not discharge his
duty by unilaterally making decisions for the court but that was exactly what
transpired. Entire client files, computer files, emails, passwords, and
documents were misappropriated from an attorney’s office and tendered to the
waiting desirous arms of the federal government. These entirely consisted and
were in the nature of confidential communications made to an attorney in her
professional capacity.

It is patently clear that the divorce receiver's emergency Ex Parte motion
of October 28, 2020 and the receiver order strangely issued one day earlier on
October 27, 2020 had nothing to do with Robert’s assets. The agreed receiver

order of December 9, 2020 recognized the actual owner of DaVinci’s was

5
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 6 of 44 PagelD #:992

Rosemary Kowalski not Robert Kowalski.(See Exhibit E) There was not one
shred of evidence adduced that Robert had any interest therein whatsoever. The
emergency Receiver motion recited at paragraph six that the receiver
recognized who were the members of the ownership. Notably these did not
include Robert. The bar was not likely to relocate overnight. The receiver knew
that Robert had been incarcerated, per Receiver motion at paragraph 14. (See
Exhibit B). The receiver had surveilled the bar posing as a customer and had
knowledge of the layout of the bar and office as reflected by photos attached as
to his emergency motion. (See Exhibit B).

The receiver order was concocted as a sketchy subterfuge to obtain
material for use in a pending federal criminal case. The receiver worked in syne
with and maintained close focused contact with federal authorities, see
paragraph 8 of his emergency motion. Wherein he crowed:

“Neither the chapter 7 trustee in Respondent’s bankruptcy case,

nor the federal government knew about the bar. It was

Receiver’s investigation that uncovered the bar and the Receiver

has informed the bankruptcy trustee and the federal

government about its existence and connection to respondent.”

The receiver did not explain how contact with the “feds” was going to aid
preservation or secure Robert’s property for divorce court purposes. His only
purpose as a receiver in a divorce proceeding is securing and preserving such
property, for the benefit of all divorce parties concerned. The Federal
government is hardly a participant in a State Court divorce case. Nevertheless,

this receiver felt compelled, no inspired, to report to the federal authorities even

before he related his discovery to his ostensible superior, the court that
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 7 of 44 PagelD #:993

appointed him. Interestingly, the impartial receiver’s colorful motion suggests
Robert’s misconduct, unlawful conduct, mockery, lying, fraud, violence, and
contempt in order to thinly veil support for his motion. Such partisanship is not
appropriate for an agent the hand of the judicial branch in a civil proceeding. It
is contrary to the Illinois Code of Judicial Conduct Canon 3(b) (2) which states:

A judge should require staff, court officials and others subject to the

judge’s direction and control to observe the standards of fidelity and

diligence that apply to the judge.

The purpose of the receiver is not to exact punishment, revenge or
retribution. Understandably, using the auspices of cooperation with a criminal
investigation of the federal government with its awesome powers would be
immensely appealing to an embittered former spouse unable to move on. This
is contrary to the express purposes of the Illinois Marriage and Dissolution of
Marriage Act, 750 ILCS 5/101 et seq. A receiver’s law enforcement fantasy is in
direct conflict of interest with his duty. The receiver could only disburse
property upon direction of the court that appointed him. Yet he relished,
maintained, and prolonged his contact with these “Feds”. So they could
coordinate subpoena of divorce court property and allow his delivery to: “Feds”
of material still in the possession of the divorce court. The strained odd
disregard of his duty, providing secured property to others without sanction of
the court appointing him, constituted a direct and immediate contempt of
court. An email received from receiver, Mr. Neal Levin, on J anuary 4, 2021 is
particularly insightful. (See Exhibit G). Therein he states:

“in the event that the feds do not want the box we will return it
accordingly”
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 8 of 44 PagelD #:994

This refers to the receiver’s obligation to return everything as it was at
the bar prior to takeover contained in the divorce court agreed order; paragraph
4 dated December 9, 2020 vacating the Davinci’s possession order. The receiver
had his orders from the divorce judge but refused to comply. The receiver being
the hand of the court should be moving in concert to the beat of the divorce
court rhythm. However, this not so singly devoted receiver moved to the sound
of his own drum upon refusing to obey Circuit Court Judge Lopez’s order.
Instead he acted as a divorce police force, tag teaming, informing for the benefit
of da “Feds” and in satisfaction of an ex-wife’s vindictiveness.

RECEIVER IS A STATE OFFICIAL

As the Seventh Circuit has explained: Not every action by a state official
or employee is to be deemed as occurring ‘under color’ of state law," Hughes v.
Meyer, 880 F.2d 967, 971 (7th Cir.1989) ; rather, action is taken under color of
state law "when it involves a misuse of power, possessed by virtue of state law
and made possible only because the wrongdoer is clothed with the authority of
state law," Honaker v. Smith, 256 F.3d 477, 484-85 (7th Cir.2001). The mere
assertion that one is a state officer does not necessarily mean that one acts
under color of state law. Askew v. Bloemker, 548 F.2d 673, 677 (7th Cir.1976).
A state officer's conduct does not constitute acting under color of state law
unless it is "related in some way to the performance of the duties of the state
office." Honaker, 256 F.3d at 485.Moss v. Singleton, 110 F.Supp.3d 876 (N.D.
Ill. 2015)

The receiver working for, being appointed to serve as hand of the Circuit Court

of Cook County Domestic relations Judge Lopez, acted under authority and color of law.

8
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 9 of 44 PagelD #:995

(See Exhibit A) Constitutional guarantees apply to his conduct. In particular, the Fourth
Amendment to the United States Constitution is directly applicable. Upon entering an
attorney’s office the paid informant receiver was required to possess a search warrant,
sworn to under oath and affirmation stating with particularity the persons and places to
be searched and things to be searched. This general warrant like receiver order search
promoted excess. It was a mere fishing trip to secure confidential information and
destroy Robert’s defense. The hasty emergency exparte receiver order was not based
upon a sworn filed motion. Further, no taint team, “clean team”, or special master was
provided to safeguard that the privileged documents would remain inviolate.

SEARCH WARRANT NEGLECTED

4 Amendment: the right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no warrants shall issue, but upon

probable cause, supported by oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be

seized.

The receiver, Mr. Neal Levin, is empowered under color of law as the hands of a
judicial officer of the State of Illinois. Accordingly, the 4 Amendment required the
receiver, a governmental agent, to procure a warrant prior to searching the legal offices
of an attorney located within DaVinci’s. Probable cause was entirely lacking for the
seizure of the attorney’s legal work, criminal defense materials. Had the receiver motion
been supported by oath and affirmation, as required of a warrant, it would not have
been so loose and wild with those erroneous tabloid facts inundating the divorce court.
DaVinci’s was not under the jurisdiction of the divorce court. The business is owned by

Rosemary not Robert. The rights of third parties, including the licensed Illinois attorney

that maintained her office on the premises, Jan Kowalski, were compromised and

9
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 10 of 44 PagelD #:996

trampled. Information that was covered under the attorney client privilege and attorney
work product privilege was searched, reviewed, and confiscated. The files pertaining to
many clients in addition to Robert’s case were plundered. In addition items of an
exculpatory nature were seized. The receiver confirms that he examined the contents of
each box mentioning in his email of January 4, 2021 that (see Exhibit G).

“There is one remaining box of documents in our possession and it

appears to only have to only have documents related to the bar’s

operation.”
How would the receiver possibly know what the content of each box was if he
had not explored the contents of each in great detail, individually? The
misappropriation of these files is a significant blow to Robert’s defense. A fair
trial is impossible without this material.

TESTIMONY COMPELLED
The 5 Amendment is simply too important to a democratic way of life to be

swept away so lightly by this divorce receiver with policeman pretensions. The separate
quiet office in the rear of DaVinci’s serves as a law office for attorney Jan and her clients
including Robert. Private personal material consisting of private books, papers, notes,
notebooks, case files, drafted pleadings, strategies and mental impressions involving
pending criminal matters was looted from an office of a licensed Illinois Attorney, Janet
R. Kowalski. Jan had been actively involved in the defense of several criminal maiters.
One related to her brother Robert. The information seized contains a compelled
testimonial quality. Her entire computer was taken and hard drive imaged. It contained
the mental impressions of the attorney, relative to the captioned case, who was
practicing in a professional capacity. Jan has every right to provide legal services. In

order to obtain proper representation of his legal matter required Robert to provide full

10
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 11 of 44 PagelD #:997

and frank disclosure to his attorney. Robert is constitutionally entitled to the attorney of
his choice. This work was undertaken in preparation for litigation. The Fifth
Amendment guarantees that a criminal defendant will not be compelled to disclose or
testify in any criminal case to be a witness against himself. The communications shared
with the attorney required Robert to divulge the contents of his mind in order to benefit
from the attorney’s legal skill.

It makes no difference where the attorney’s office was located in the rear of
DaVinci’s, a Lincoln town car, a bus, a room in a jail, or a room in the courthouse. The
defendant and his counsel must have access to classified information in a “prosecution
free zone”. Defense counsel and their client reasonably expect to be free to work in the
— ; to compose work papers, trial memoranda, and trial strategy, free from the roving
eye of the prosecutor or the Court. U.S. v Regan, 281 F Supp 2d 795(Ed Va 2002).

The basic concerns which underlie the privilege against self-incrimination are
more subtle and far reaching than mere aversion to the methods of the inquisition and
Star Chamber. The fifth amendment others objectives of guaranteeing a fair contest
between the accused and the government, of forcing the prosecutor to produce
independent evidence, and of protecting each individual’s right to privacy, evidence
incriminating to an accused should be no less protected in the hands of his legal counsel
than in his own hands. A man is compelled within the broad meaning of the Fifth
Amendment anytime he is made the unwilling source of evidence to be used against him
in a criminal prosecution. The attorney client relationship has a unique nature. It is a
special kind of agency in which the parties share a mutual identity and enjoy a degree of
privacy foreign to other agency arrangements. The attorney-client relationship is a

personal one guaranteed by the sixth amendment right to counsel. Its purpose is to

11
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 12 of 44 PagelD #:998

ensure the unrestricted preparation of one’s defense. Assertion of such rights and
privileges does not depend on whether evidence is being held by the client or by his

attorney. For such purposes, the two parties are identical.

EFFECTIVE ASSISTANCE OF COUNSEL

The Sixth Amendment to the United States Constitution creates a right to counsel
in criminal proceedings. “An independent judiciary and a sacrosanct confidential
relationship between lawyer and client are the bastions of an ordered liberty.” The
Attorney-Client Privilege and the Work-Product Doctrine 2 (3"¢ ed. 1997) the attorney-
client privilege, hand in glove with an accused’s Sixth Amendment right to counsel,
underlies the constitutional guarantees of the right to effective assistance of counsel and
a fair trial. Coplon v United States, 191 F.2d 749, 757 (D.C.Cir 1951)

To provide effective assistance, a lawyer must be able to communicate freely with
the client without fear that his advice and legal strategy will be seized and used against
the client in a criminal proceeding. United States v. Levy, 577 F2d 200, 209 (3"¢ Cir.
1978); United States v Rosner, 485 F.2d 1213, 1224 (2"4 Cir.1973). Material prepared in
an attorney’s office for purposes of a criminal trial preparation has been confiscated.
The United States Supreme Court has stated that “conferences between counsel and
accused . . . sometimes partake of the inviolable character of the confessional. Powell v
Alabama, 287 U.S. 45, 61(1932). The attorney-client privilege promotes “the free and
open exchange between the attorney and client, and substantial questions of
fundamental fairness are raised where, in connection with a criminal prosecution, the
government invades that privilege. United States v Neill, 952 F. Supp. 834, 839(D.C.Cir
1997)

12
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 13 of 44 PagelD #:999

The Tenth Circuit Court of Appeals has held that “a prosecutor’s intentional
intrusion into the attorney-client relationship constitutes a direct interference with the
Sixth Amendment rights of a defendant, and because a fair adversary proceeding is a
fundamental right secured by the Sixth and Fourteenth Amendments, ... absent a
countervailing state interest, such an intrusion must constitute a per se violation of the
Sixth Amendment.”Schillinger v Hayworth, 70 F.3d 1132, 1142 (10* Cir. 1996). The
Tenth Circuit then elaborated that, “in other words, ... when the state becomes privy to
confidential communications because of its purposeful intrusion into the attorney-client
relationship and lacks a legitimate justification for doing so, a prejudicial effect on the
reliability of the trial process must be presumed.” Id.

Consequently, when a party accesses attorney-client protected documents, a
“strong presumption” exists that the review of the protected information “causes
incurable prejudice”. United States v Orman, 417 F. Supp. 1126, 1133 (D. Colo. 1976).
Such a presumption is justified because “no other standard can adequately deter this

cee.

sort of misconduct,” and “prejudice in these circumstances is so likely that case-by-case
inquiry into prejudice is not worth the cost.”’Schillinger, 70 F. 3d at 1142 (10 Cir. 1996)
(quoting Strickland v Washington, 466 U.S. 668,692(1984).

When the government reviews emails that it knows, or has reason to believe, are
protected by attorney-client privilege, it purposefully intrudes into the attorney-client
relationship. United.States. v Neill, 952 F. Supp. 840 (D.C. Cir 1997).

The prejudice against a defendant is heightened when the privileged

communication contains details of the defendant’s defense or trial strategy, like many

emails sent to and from counsel. In fact, the defendant “need not prove that the

13
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 14 of 44 PagelD #:1000

prosecution actually used the information obtained”. Briggs v Goodwin, 698 F.2d 486,
494 (D.C. Cir. 1983). This is because:

The prosecution makes a host of discretionary and judgmental
decisions in preparing its case. It would be virtually impossible for an
appellant or court to sort out how any particular piece of information
in the possession of the prosecution was consciously or subconsciously
factored into each of those decisions. Mere possession by the
prosecution of otherwise confidential knowledge about the defense’s
strategy or position is sufficient in itself to establish detriment to the
criminal defendant. Such information is inherently detrimental . . .
unfairly advantage[s] the prosecution, and threaten[s] to subvert the
adversary system of criminal justice. Further, once the investigatory
arm of the government has obtained information, that information
may reasonably be assumed to have been passed on to other
governmental organs responsible for prosecution. Such a presumption
merely reflects the normal high level of formal and informal
cooperation which exists between the two arms of the executive. State
v, Lenarz, 22 A.3d 536, 544(Conn.2011) (quoting Briggs, 698 F.2d at
494)

Some courts have determined that “[m]ere possession by the prosecution of
otherwise confidential knowledge about the defense’s strategy or position is sufficient in
itself to establish detriment to the criminal defendant.” See e.g. id. Consequently, the
government carries a “heavy burden” to show that its access to the attorney-client-
privileged documents does not prejudice the defendant. United States v. Danielson, 325
F.3d 1054, 1072 (9 Cir. 2003). Thus, the government cannot merely assert that it did
not review documents, or that its access to the documents did not constitute prejudice:
the mere assertion by the government of “the integrity and good faith of the prosecuting
authorities’ is not enough” to show a lack of prejudice. Id.at 550

In a case involving a prosecutor's receipt of electronic documents with
communications between the defendant and his counsel, the Supreme Court of
Connecticut ruled that the government violated the defendant’s Sixth Amendment

rights. Id. (quoting Kastigar v. United States, 406 U.S. 441, 460 (1972). It concluded

14
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 15 of 44 PagelD #:1001

that “the burden is not on the defendant to establish that he was prejudiced when the
prosecutor ha[d] intruded on attorney-client communications that contain information
concerning the defendant’s trial strategy.”Lenarz, 22 A.3d at 543 (Conn.2011). The court
then held that “the inquiry into prejudice must stop at the point where attorney-client
confidences are actually disclosed to the government enforcement agencies responsible
for investigating and prosecuting the case.” Id.548.It further concluded that in light of
the important constitutional rights at issue, the government “must rebut the

presumption of prejudice by clear and convincing evidence”. Id.

Because the Sixth Amendment provides a right to counsel, and because a
defendant’s right to counsel is violated if he cannot freely and openly communicate with
his counsel in fear that the government may intercept those communications. Each
criminal defendant enjoys the inviolable right to effective assistance of counsel. To
ensure this effective assistance, parties must respect the attorney-client privilege and
allow criminal defendants to freely and openly communicate with their counsel.

The government may not use an undercover agent to circumvent the Sixth
Amendment right to counsel once a suspect has been charged with the crime. After
charges have been filed, the Sixth Amendment prevents the government from
interfering with the accused's right to counsel. Maine v Moulton, 474 U.S.159, 106 S.Ct,
at 477, 88 LEd.2d.481 (1985).

The multi-tasking receiver acting with a conflict of interest converted himself effectively
into a government paid informant. Neglecting his own court appointed duties, he was all
too keen and willing to rove about at the direction of bankruptcy trustees and “Feds”
homing in on privileged confidential information to Robert’s detriment. The Supreme

Court has confirmed that:” the government may not use an undercover agent to

15
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 16 of 44 PagelD #:1002

circumvent the Sixth amendment right to counsel. Illinois v. Perkins, 496 U.S. 292, 299,
110 S.Ct. 2394, 110 L.Ed.2d 243 (1990). Whatever else it might mean, the right to
counsel granted by the Sixth and Fourteenth Amendments means at least that a person
is entitled to the help of a lawyer at or after the time that judicial proceedings have been
initiated against him. Kirby v Illinois, 406 U.S. 682, 92 S.Ct.1877, 32 L.Ed.2d. 411
(1972).
TRREPARABLE

The attorney-client privilege is clearly applicable in the search warrant context.

An invasion of the attorney-client privilege through a search and seizure generates an

irreparable injury to the possessor of the privilege. The basis of the attorney-client

privilege is to protect confidential communications between client and

attorney. Once lost, confidentiality cannot be restored. Matter of 636 South 66%

Terrace, 835 F. Supp. 1304 (1993). The most problematic is defendant will suffer
irreparable harm in connection with disclosure of materials subject to the attorney client
privilege. The general injury or harm caused by the improper disclosure of material
subject to the attorney-client privilege is irreparable. See United States v. Philip
Morris Inc., 314 F.3d 612, 622 (D.C.Cir.2003); Matter of 636 South 66th Terrace,
Kansas City, Kansas, 835 F.Supp. 1304 (D.Kan.1993); Owens v. Office of the Dist.
Attorney for the Eighteenth Judicial Dist., 896 F.Supp.2d 1003 (D. Colo. 2012). As
noted by the Ninth Circuit, “once privileged materials are ordered disclosed, the
practical effect of the harm is often ‘irreparable by any subsequent appeal.”In re
Napster, Inc. Copyright Litig., 479 F.3d 1078, 1088 (9th Cir.2007)..." Owens v. Office of

the Dist. Attorney for the Eighteenth Judicial Dist., 896 F.Supp.2d 1003 (D. Colo. 2012)

16
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 17 of 44 PagelD #:1003

Free two-way communication between client and attorney is essential if the
professional assistance guaranteed by the sixth amendment is to be meaningful. The
purpose of the attorney-client privilege is inextricably linked to the very integrity and
accuracy of the fact finding process itself. In order for the adversary system to function
properly, any advice received as a result of a defendant's disclosure to counsel must be
insulated from the government. The fruit-of-the-poisonous-tree evidentiary test in the
Fourth Amendment area does not accommodate broader Sixth Amendment policies.
The inquiry into prejudice must stop at the point where attorney-client confidences are
actually disclosed to the government enforcement agencies responsible for investigating
and prosecuting the case. Any other rule would disturb the balance implicit in the
adversary system and thus would jeopardize the very process by which guilt and
innocence are determined in our society. In the instant case confidential information
was disclosed to the government authorities. U.S. v. Levy, 577 F.2d 200 (3rd Cir. 1978).

CONCLUSION

The government must rely on its own wit in preparing their respective case.
Attorney work product material having been prepared in the course of preparation for
criminal defense litigation has been accorded an almost absolute protection from
discovery. Allowing “Feds” to commandeer divorce court state actors to seize attorney
material without constitutional protections to gain a tactical advantage is outrageously
repugnant to our base values, decency, and fundamental fairness. Robert is entitled to a
fair trial?

Wherefore Robert respectfully requests that this honorable court enter:

17
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 18 of 44 PagelD #:1004

a.) An order dismissing this indictment due to the irreparable harm to
defendant’s constitutional protections in the 4th, 5th, 6th, and 1qth

Amendments.

b.) Or such other and further relief as the court deems just and equitable.

A i = by
Robert M. Kowalski
1009 61% Street

LaGrange Highlands, Illinois 60525
(708)307-4497

18
a TSE OT ID #:1005
fos seer HE TIUIUEE ett Ul . led: O1737/21 Page 19 of A4 Page
note Court Date: Gaiwaiing skesdede pO 226 Document #: 227 Fi

IN THE CIRCUIT COURT OF COOK COUNTY, ILLIN OIS
COUNTY DEPARTMENT, DOMESTIC RELATIONS DIVISION

IN RE MARRIAGE OF: )
MARTHA PADILLA, )
Petitioner )
)
and ) No. 14D 6997

)

ROBERT KOWALSKI, ) Cal 89
Respondent )

AMENDED ORDER

This matter coming before the Court on the Receiver’s Emergency Ex Parte
Motion for Entry of Amended Order Appointing the Receiver and Turnover Order, and
the Court being advised,

IT IS HEREBY ORDERED:

1, Neal H. Levin (Receiver) of Freeborn & Peters LLP is appointed the receiver of
any and all of Robert Kowalski’s income and assets;

2. The Receiver shall have the Power and authority to preserve and protect all assets
of Robert Kowalski, including the power and authority to:

a. Take exclusive custody and control of all real and/or personal property in
Robert Kowalski’s name, all real and/or personal property in Robert
Kowalski’s possession or control, income and/or payments streams owing
to Robert Kowalski from any source, and any real and/or personal
Property over which Robert Kowalski has authority to control;

b. Exclude Robert Kowalski and his respective agents, employees,

Tepresentatives, attorneys, or any individuals who otherwise associate with

Exh: bit A
et more information ahd Zoom erate oe oP UNE Ms MAGT FeeGordikd@ 7/21 Page 20 of 44 PagelD #:1006
4 eéting IDs.

Jet more informa
note Court Date: No hearing scheduled

Robert Kowalski from interfering with the Receiver’s exercise of his
duties as set forth in this Order;

c. Account for Robert Kowalski’s historic and present income and assets;

d. Take whatever steps are reasonably necessary to secure, maintain, protect
manage, preserve, pay expense, and collect income generated by and/or
from the assets;

e. Draw, accept, make, execute, endorse, discount, or otherwise transact
checks, accounts, promissory notes, letters of credit, credit cards, wire
transfers, electronic fund transfers, bills of exchange, and other securities
for the payment of debts or obligations related to the assets;

f Direct payments made to Robert Kowalski into any Receiver account that
may be opened on behalf of the Receiver estate;

g. Obtain full access to the assets, bank accounts, deposits, files, papers,
records, documents, monies, choses in action, books of account, and all
other property, real, person, or mixed, and property of any kind and
character which relates to the assets;

h. Issue demands to any bank or other financial institution as if Receiver
were an authorized signer or party to any such accounts in Robert
Kowalski’s name or for which Robert Kowalski is an authorized signer;

i. Employ or engage agents, vendors, employees, and/or accountants to
provide products and/or services in connection with the management and
preservation of Robert Kowalski’s assets or assets which Robert Kowalski

has authority to control;
Jet more informeginn

note Court Date: N

lo hearing scheduled

“orl 1 of 44 PagelD #:1007
eee ‘ it WK aCSBUMibeKboAday/21 Page 2
Sat ZbokAuedingdsco DOEUTER

J. Hire Freeborn & Peters LLP, a disinterested party, at its standard hourly

rates to act on behalf of the Receiver; and,

k. Access and image all computers and other electronic devises belonging to

Robert Kowalski or in Robert Kowalski’s Possession and control.

3. The Receiver shall also have the tight to access, make demands for, or issue

subpoenas seeking any information relative to the income and assets;

4. The Receiver shall further have the authority and Standing to bring actions on

behalf of the Receiver estate for avoidance and recovery of fraudulent transfers

under the Illinois Uniform Fraudulent Transfer Act (740 ILCS 160) and any other

similar, applicable laws;

5. The Cook County Sheriff is ordered to assist the Receiver in gaining access to the

assets, including, without limitation:

a. Assisting the Receiver in obtaining access to Robert Kowalski’s electronic

devices such as computers, smartphones, tablets, external hard drives, and
digital storage devices (collectively, the “Electronic Devices”). The
Electronic Devices shall include, but not be limited to, the Dell desktop
computer shown in the Photograph set forth on Exhibit A hereto, and any
and all phones in Robert Kowalski’s Possession, including, but not limited
to, the phones shown in the photographs set forth on Exhibit A hereto
(.., the phone with the phone number (708) 420-0666, which Robert

Kowalski used to text a photo, and his iPhone, which he was photographed
holding);
Sree I, u <p0rroue:
note Court Date-No Hearing sche

duled

:1008
@0226 Document #:'227'FtkeepoGaii2y /21 Page 22 of 44 PagelD #
eti

1987), located at 5233 W. 87th Street, Oak Lawn, Illinois 60453 (the
“Residence”), on —__. __, 2020, between the hours of 8:00 a.m. and
3:00 p.m. and assisting with entry into the Residence, forcefully if Robert
Kowalski and Natalie Lira do not consent to their entry and such forceful
entry is deemed necessary to obtain entry and access to the Electronic
Devices; provided, however, that the Cook County Sheriff will engage the
Services of a locksmith if entry is denied; and further, provided, that all
fees or damages with respect fo such forcible entry shall be paid for out of
Robert Kowalski’s Estate;

Seizing any Electronic Devices found at the Residence or on Robert

Kowalski’s or Natalie Lira’s person. The Cook County Sheriff is
note Court Dat

T= MUTE IVIROLIT

eNedearing shea

Filed: 01/2; 4 PagelD #:1009
1226 Document #: 227 Filed: 01/27/21 Page 23 of 44 Pag

Prevent having to tun them Over to the Receiver. To the extent Natalie
Lira claims that any Electronic Devices are owned by her and not Robert
Kowalski, the Cook County Sheriff shall temporarily seize such Electronic
Devices bending a Court order as to whether such Electronic Devices are
owned by Natalie Lira and were not fraudulently transferred to her by
Robert Kowalski; the cost of such temporary seizure and Storage to be

paid for out of Robert Kowalski’s Estate;

- The Cook County Sheriff shall not be liable for any damage to any of the

Electronic Devices: and
* TO men ee AR PU hl —| . 0
Jet more intorm Heating i252 #: 227 Filed: 6127/21 Page 24 of 44 PagelD #:101
note Court Date NG Heaney 6 Document

Electronic Devices, such cost for the bond to be paid for out of Robert
Kowalski’s Estate.

6. The Receiver shall have complete access to the assets and personalty, keys,
books, records, documents, and information relating to the assets, including,
without limitation, all financial information, all bank accounts, all securities,
papers, and accounts and records relating thereto, all electronically stored data
and all such other items that may be necessary to perform the Receiver’s duties
under this Order. To an the bank and other accounts, the Receiver is given
the express authorization to execute any resolutions or other documents required
by any financial institution in substation of any current person or entity that may
control said assets;

7. Robert Kowalski is hereby ordered to make immediately available to the Receiver
all original information, records, and documents of whatever description in his
possession or control that in any way relates to his income and assets and shall
otherwise provide information to the Receiver as to the whereabouts as to any
such information and personalty. Robert Kowalski’s obligations under this
paragraph shall include electronically stored information and online access
information for financial accounts in Robert Kowalski’s name or for which
Robert Kowalski has authority to control, including, without limitation, online
ID(s), usernames, log-in information, and passwords. Robert Kowalski is also
required to provide any and all user names, passwords, unlock codes and other

similar information with respect to all Electronic Devices seized from the
note Court Daten tiearhy sree

10.

Il.

12.

:1011
‘ONP26 Document #: 227° Fide Oave7/21 Page 25 of 44 PagelD #:10

Residence, and a list of all e-mail accounts (including corresponding Passwords)
and passwords for any Cloud or online Storage sites (i.e., Dropbox);

Except as otherwise authorized by the Receiver, Robert Kowalski and his

intangible personal Property, assets, receivables, income, revenues, profits, and
bank accounts relating to the assets, and are ordered to refrain from directly
receiving, encumbering, selling, assigning, transferring, or otherwise disposing of

any such assets or attempting to do any of the foregoing or directing, or

on the Electronic Devices or from removing any of the Electronic Devices from
the Residence;

The Receiver shall comply with Part 8 of the Cook County Rules of the Court
relative to the appointment of a receiver;

The Receiver is entitled fo compensation for the services her provides at this
standard hourly rate of $865/hour plus necessary costs;

No bond shall be required by the Receiver (other than the Surety bond required by
the Cook County Sheriff as set forth in Paragraph 5(f) above);

Without limiting any other tights or immunities that the Receiver may have at law
or in equity, the Receiver shall have no liability for acts or omissions made by or

on behalf of the Receiver in his capacity as such, so long as such acts and

 

The Receiver’s incorrect current hourly rate set forth in the original Order was a Serivener’s error,
oo emer OL =| 4 Pa elD #:1012
Chewarhyhakak226 Document #: 227 Filed! 01/24/21 Page 26 of 44 Pag
Tote Court Date Neseearing/l heii 6 Do

authorized to take appropriate measures to safeguard and protect against
disclosure of attorney-client communications;

14. The Receiver is authorized to pay all obligations owed by Robert Kowalski to
Martha Padilla from funds collected by the Receiver;

15. A retainer from the Receiver in the amount of $100,000 shall be paid to Freeborn
& Peters LLP from funds collected by the Receiver;

16. The Court shall retain jurisdiction for all Purposes.

ENTERED: July 24 Qe2o
Mune pru Tuwe feo Tuly 2] Jo2©

Me, tn. 1737

Judge "

71182

S. Isenberg/Freeborn & Peters, LLP
Attorney for Receiver

311 South Wacker Drive, Suite 3000
Chicago, Mlinois 60606
312-360-6000
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 27 of 44 PagelD #:1013

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, DOMESTIC RELATIONS DIVISION

IN RE MARRIAGE OF: )
MARTHA PADILLA, )
Petitioner )
)
and ) No. 14D 6997

)

ROBERT KOWALSKI, ) Cal 89
Respondent )

ORDER AUTHORIZING RECEIVER TO

TAKE POSSESSION OF DA VINCI’S GAMING BAR

This matter coming before the Court on the Receiver’s Emergency Ex Parte Motion
for Entry of Order Authorizing Receiver To Take Possession of Da Vinci’s Gaming Bar
(the “Emergency Motion”), and the Court being advised, IT IS HEREBY ORDERED:

1. The Emergency Motion is granted;

2, The Emergency Motion is deemed an emergency;

3. Providing notice of the Emergency Motion to Respondent and/or Jan Kowalski
will in fact result in the destruction, transfer or otherwise concealment of the
property in Respondent or Jan Kowalski’s possession, which is the subject matter
of the Receiver’s duties given the prior misconduct and unlawful conduct of
Respondent and Jan Kowalski in this case;

4. The Receiver is granted leave to file the Emergency Motion with the Clerk of the
Circuit Court of Cook County under seal;

5. Neal H. Levin, in his capacity as Receiver over the estate of Robert Kowalski, is
authorized to take possession of and take over the management of Da Vinci's

Gaming Bar (the “Bar”), located at 10721/10723 S. Ridgeland Avenue, Chicago

Exhibit 8
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 28 of 44 PagelD #:1014

6,

Ridge, Illinois 60415 (the “Bar Premises”), and owned by Nosy Rosie’s LLC (“Bar
LLC”);

The Receiver shall not be liable for any damage to the Bar or any of the Bar’s
assets;

The Receiver shall have complete access to the Bar and all of its assets, including
cash, gaming devices, TVs or other electronics, keys, artwork, books, records,
documents, and information relating to the assets, including, without limitation,
all financial information, all bank accounts, all securities, papers, and accounts
and records relating thereto, all electronically stored data and all such other items
that may be necessary to for the Receiver to take possession of the Bar and take
over its management pursuant to this Order. To access the bank and other
accounts, the Receiver is given the express authorization to execute any
resolutions or other documents required by any financial institution or other
company in substation of any current person or entity that may control said assets;
Robert Kowalski, Jan Kowalski and Rosemary Kowalski (collectively, the
“Kowalskis”) are hereby ordered to make immediately available to the Receiver
all original information, records, and documents of whatever description in their
possession or control that in any way relates to and the Ber and any of its related
assets and shall otherwise provide information to the Receiver as to the
whereabouts as to any such information and personalty. The Kowalskis’
obligations under this paragraph shall include electronically stored information
and online access information for accounts in any of the Kowalskis’ names or for

which any of the Kowalskis have authority to control (including Nosy Rosie’s
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 29 of 44 PagelD #:1015

LLC), including, without limitation, online ID(s), usernames, log-in information,
and passwords;

9. The Receiver is authorized to take such steps as deemed reasonably prudent to
accomplish his duties as set forth in this Order;

10. The Receiver shall serve this Order on Rosemary Kowalski and on Nimesh (Nick)
Patel, the landlord for the Bar Premises (the “Landlord”);

11. The Court grants a 30-day stay of enforcement of any rights that the Landlord
may have relative to any lease or other agreement for the Bar’s occupancy of the
Bar Premises so that the Receiver can conduct his investigation and administer the

Bar and Bar Assets; and

12, The Court shall retain jurisdiction for all purposes.

ENTERED; October 27, 2020

SS Wiark OLgoes a7
Judge

71182

S. Isenberg/Freeborn & Peters, LLP
Attorney for Receiver

311 South Wacker Drive, Suite 3000
Chicago, Illinois 60606
312-360-6000
FILED DATE: 10/28/2020 1:11 PM 2014D006997

as

FILED

10/28/2020 1:11 Py

. DOROTHY BROWN
QF

1 K
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS COOK COUNTY, IL
COUNTY DEP

‘ARTMENT, DOMESTIC RELATIONS DIVISION 2014D006997

IN RE MARRIAGE OF: ) 10939819
MARTHA PADILLA, )
Petitioner, )
)

and ) No. 14D 6997

)
ROBERT KOWALSKI, )
Respondent, )

RECEIVER’S EMERGENCY EX PARTE MOTION FOR ENTRY OF ORDER

AUTHORIZING RECEIVER TO TAKE POSSESSION OF DA VINCI’S GAMING BAR
RECEIVER TO TAKE

NOW COMES the Receiver, Neal H. Levin, not individually but solely as the duly

 

appointed Receiver (the “Receiver”) of the Estate of Respondent Robert Kowalski

(“Respondent”), and hereby seeks entry ofan order (the “Order’”’), on an ex Parte and emergency

support of his motion, the Receiver states as follows:
1. The Court has jurisdiction over the subject matter herein and the parties hereto,

2. Relief is requested on an emergency and ex parte basis because there is a

Jan Kowalski, including cash and gaming machines, which could be valuable assets
of Respondent’s estate. The facts of this case, including Respondent’ s repeated acts
of lying, fraud, violence and contempt of Court (leading to more than one instance of

time in jail) most certainly justify entry of Order on an ex barie basis,

Eshibit C
:1017
== wee ® informer eed Poems eD HlGtick ete 7 ASK ACSisRedzaE ol amad? 7/2 1 Page 31 of 44 PagelD #:1
Remote Court Daler oan scheduled

sha ot
_ t0 get more info

FILED DATE: 10/28/2020 41:11 PM 2014D006997

Based on Respondent’s failure to comply with this Court’s Judgment as to financial
and other obligations related to Support and the transfer of Property, and
Respondent’s history of fraudulently concealing assets with the assistance of his
sister, Jan Kowalski, and Respondent’s mockery of these Proceedings by his
continued gamesmanship and nefarious conduct, on July 10, 2020, this Court
entered an Order appointing the Receiver (the “Original Receiver Order”). Due to
certain changes requested by the Cook County Sheriff’s Office (the “Sheriff’s
Office”), the Original Receiver Order was amended on July 21, 2020 (the “Second
Receiver Order”), which was also amended by an order entered on July 24, 2020
nunc pro tune to July 21, 2020 (the “Third Receiver Order” and, together with the
Original Receiver Order and the Second Receiver Order, the “Receiver Orders’’),

Through the Receiver’s ongoing investigation so far, he has discovered a bar in
which certain of Respondent’s family members are affiliated. Neither the chapter 7
trustee in Respondent’s bankruptcy case, nor the federal government knew about the
Bar. It was the Receiver’s investigation that uncovered the Bar and the Receiver has
informed the bankruptcy trustee and the federal government about its existence and
connection to Respondent. As the Court is aware, Respondent has a history of using
family members as shills to hide and conceal his assets, including in his related
bankruptcy Proceeding, which led to he and his sister being indicted for bankruptcy
fraud. Respondent is currently imprisoned once again with respect to the indictment
based on physical altercations involving Respondent, his girlfriend Natalie Lira and

his sister Jan Kowalski, one of which, upon information and belief, took place at the

Bar.
“oo ween LY QUILT

to get more Tomiersaed ZodhOMedi
0 hearing sched

‘Remote Court Date:

FILED DATE: 10/28/2020 1:11 PM 2014D006997

10,

11.

| 4 PagelD #:1018
ithe nce 0 OR GTIEATOMARBE lladaAL{? 7/21 Page 32 of 44 Pag

luled

The subject bar is Da Vinci's Gaming Bar, located at 10721/10723 s. Ridgeland
Avenue, Chicago Ridge, Illinois 60415. The owner of the Bar is Nosy Rosie’s LLC
(“Bar LLC”). Bar LLC was established on December 4, 2019, after the filing of this
case and Respondent’s bankruptcy case, The only listed manager for Bar LLC is
Rosemary Kowalski, who is Respondent’s 79-year old mother. The registered agent
of Bar LLC is Jan Kowalski, Respondent's sister.

Bar LLC obtained a liquor license on January 6, 2020. Bar LLC also has a gaming
license. The Bar contains numerous valuable gaming machines. Photographs of the
Bar and its related assets (the “Bar Assets’) are set forth on Exhibit A hereto.

Based on the timing of the establishment of Bar LLC and Opening of the Bar, and
the fact that the sole manager is Respondent’s elderly mother, the Receiver believes
that the Bar and Bar Assets belong to Respondent and that he is using his mother as

a front to conceal his Ownership,

The Receiver has been in contact with the landlord for the Premises of the Bar. The
5fe informatie LeU OIQ/LINKClick.aspx7fileticket=
to get more inform enti (03? 6 Document

"Remote Court Date:

FILED DATE: 10/28/2020 1:11PM 2014D006997

FEEACSBEMSHRndrtamEH? 7/21 Page 33 of 44 PagelD #:1019

aring scheduled

12,

13.

14,

landlord has indicated that they have never even met Rosemary Kowalski and deal
only with Jan Kowalski. The Receiver has issued a subpoena to the landlord and
will provide notice of the order for possession to the landlord once entered.

The Receiver seeks to take possession and control of the Bar,

The Receiver anticipates that Respondent may claim that the Bar and the Bar Assets
which the Receiver seeks to seize are assets of his mother and not Respondent,
However, based on past behavior and the statements made to the Receiver’s agent
regarding the true Ownership of the Bar and Bar Assets, the Receiver believes
Respondent either fraudulently transferred the Bar and Bar Assets to his mother or
had Bar LLC set up in her name but only as a front for him to secretly conceal his
assets from the Court. What’s More, on information and belief, the Bar was
elaborately built out in early 2020 with deluxe furnishing and appointments, funds

for which do not appear readily available to Respondent’s mother.

without immediate Court intervention, Respondent and Jan Kowalski will likely use
the intervening time to continue to funnel money to Respondent that the Receiver
might not be able to reach otherwise. In addition, the cash located at the Bar is
easily moveable and the longer the Receiver Waits to take Possession, the more
money Respondent and Jan Kowalski will be able to remove. This would indeed
frustrate the efforts of the Receiver to effectuate the Receiver Orders, Moreover,

due to Respondents current incarceration, the Bar and Bar Assets are in immediate

jeopardy of loss,
“= sree cree tae MY MHIUIIE UF VIUEO, . ; : Page 34 of 44 PagelD #:1020
0 get mers ni CobegUniyeoUrTprat BCS NNN Adea Reeser: 01/27/21 Pag
inand Zo

.to get more inform and Zoom Meeting IDs.
Remote Court Date: No hearing scheduled

Dated: October 26, 2020 NEAL H. LEVIN, NOT IN DIVIDUALLY
BUT SOLELY AS THE RECEIVER OF
THE ESTATE OF ROBERT KOWALSKI

FILED DATE: 10/28/2020 1:11 PM 2014D006997

By: /s/ Shira R. Isenberg

Attorneys for Receiver

Shira R. Isenberg

Bianca E, Ciarroni

FREEBORN & PETERS LLP

311 South Wacker Drive, Suite 3000
Chicago, Illinois 60606

Telephone: 312-360-6000
Facsimile: 312-360-6520

Attorney ID: 71182
sisenberg@freeborn.com

beiarroni@freeborn.com
iled: PagelD #:1021
ca oa erage Filed: 01/27/21 Page 35 of 44
Go to more ners Teel dh ccaerL AMMEN da ade: O1/

to get more information and Zoom Meeting IDs.
‘Remote Court Date: No hearing scheduled

EXHIBIT A

 

 

 

FILED DATE: 10/28/2020 1:14 PM 2014D006997

 
#:1022
maior 9 27/21 Page 36 of 44 PagelD
{0 get more inform@Bencsed Aoshi Ge OO DUCEIMENt He 227 Filed:-O1/

‘Remote Court hg No hearing scheduled

FILED DATE: 10/28/2020 1:11PM 2014D006997

 
ID #:1023
Remote oon ommatinn ges Zot Quer-00226 DOCUMENT 227Filed:O4/27/21 Page 37 of 44 Page
‘Remote Court Date"NG earing scheduled

FILED DATE: 10/28/2020 1:11 PM 2014D006997

 
Case: 1:19-cr-00226 Document #: 227, Giled. 0 27/e4 Page 38 of 44 PagelD #:1024

rt Kowalski - Outlook

RE: Robert Kowalski 19 CR 226-1

Netols, Brian (USAILN) <Brian.Netols@usdoj.gov>

Mon 1/4/2021 3:02 PM

To: Robert Kowalski <Robertk.24@outlook.com>

Ce: Imani Chiphe <imani_chiphe@fd .org>; Daniel, Jeremy (USAILN) <Jeremy.Daniel@usdoj.gov>
Mr. Kowalski,

To the extent that we have obtained records by grand jury subpoena in this case, we have, as we do in all matters,
endeavored to obtain only records of relevance to our investigation. With respect to records recently received, |
assume that you are referring to records obtained from the receiver in your divorce case. We do not believe that
we received by grand jury subpoena from the receiver in your divorce case any “files of your divorce case” or “
files of third persons that [you] represent in pending criminal cases” With respect to the latter, it would be

helpful if you could identify these third party clients of yours by name or other reference, so that we can review
our records to confirm.

With respect to your reference to “exculpatory information”, the government is aware of its discovery obligations,
including the obligation to produce Brady material.

Finally, | must caution you that, to the extent that you make statements concerning your case in your
communications with us, we may seek to have these statements used against you in court. For this reason, |

encourage you to communicate with us through your standby counsel.

Brian Netols

Cutih: + D
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 39 of 44 PagelD #:1025

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, DOMESTIC RELATIONS DIVISION

IN RE MARRIAGE OF: )
MARTHA PADILLA )
Petitioner ) | ENTERED
and ) No. 14D6997 December 9, 2020
) Iris ¥. Martinez
ROBERT KOWALSKI ) Cal. 89 Clerk of the Circuit Court
Respondent ) of Cook County, IL
DEPUTY CLERK f xz
AGREED ORDER

This matter coming before the Court on an Agreed Motion for the Court to Vacate its
October 27, 2020 Order Authorizing Receiver to Take Possession of Da Vinci’s Gaming Bar (the
“Order”), the Court being fully apprised in the premises,

IT IS HEREBY ORDERED THAT

1) The Order was obtained pursuant to the Ex Parte motion (the “Motion”) of Neal H.
Levin, the court appointed receiver in this matter (the “Receiver”);

2) For the reasons provided in the Motion, the Court allowed the Motion to proceed ex
parte, without the Receiver providing notice of the motion to the parties or to the non-
party target of the motion, Nosy Rosie’s LLC, or Rosemary Kowalski, who is identified
as Nosy Rosie’s, LLC’s manager and as its owner in documents filed with the State;

3) To eliminate the need for litigation by Nosy Rosie’s LLC and Rosemary Kowalski as
necessary parties regarding the Order, the parties, including the Receiver, have agreed to
the court vacating the Order;

4) The Receiver represents that he has taken no assets pursuant to the Order, and will return
everything as it was when the Order was entered, except for copies of documents and
copies of electronic data that the Receiver obtained from documents and electronic data
maintained at the leased premises of Nosy Rosie’s LLC which copies the Receiver shall
keep, located at 10721/10723 S. Ridgeland Avenue, Chicago Ridge, IL 60415 (the
“Premises”);

5) The Receiver shall not be liable for any damage to Nosy Rosie’s LLC, Da Vinci’s
Gaming Bar located at the Premises (the “Bar”), or Rosemary Kowalski related to its
actions in obtaining the Order or conducted under the auspice of the Order;

6) Robert Kowalski and the Receiver acknowledge that Nosy Rosie’s LLC is the stated
owner of the Bar and that Rosemary Kowalski is identified as the stated owner of Nosy
Rosie’s LLC in multiple filings with the State of Illinois;

Fthibid E
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 40 of 44 PagelD #:1026

7) All findings made related to the Order are stricken and the October 27, 2020 Order is
vacated.

/ December 9, 2020

Oudge Wark C.Lepeg (797
7? oo
Judge Mark J. Lopez
ACKNOWLEDGED AND AGREED TO BY

COURT APPOINTED RECEIVER

Neal Levin

/s/ Neal H. Levin, Esq.

NON-PARTIES

Nosy Rosie’s LLC Rosemary Kowalski

 

By: Rosemary Kowalski, its manager
Case: 1:19-cr-00226 Document #: 227 Filed: 01/27/21 Page 41 of 44 PagelD #:1027

 
Case: 1:19-cr-00226 Document #: 22 7Mailledbbadkadadl Baga 42 of 44 PagelD #:1028

Levin, Neal H. <nhl
evin@freeborn.co
m>

Mon 12/28/2020 1:25
PM

To: You

Cc: Fishman, Scott

Bob,

| again have attempted to cooperate with you, got you your insurance card immediately, got you
your bar back, got Natalie's kids replacement computers, etc. All of this has been done despite

your constant harassment, badgering and rants, which have no value here. | do what's right
because it's what's right, not because you yell and scream about it.

We've now offered you your wallet and you won't even tell us where to send it.

As for your files, they are now with the Federal Government, who issued me a subpoena for the
documents and computer files. You can discuss with them anything further with respect to these

items,
Still willing to cooperate when you are ready.
Best,

Neal

NEAL H. LEVIN
Attorney at Law

les

(312) 360-6530 direct
nhlevin@freeborn.com

Freeborn & Peters LLP
311 South Wacker Drive, Suite 3000
Chicago, IL 60606

www.freeborn.com

Neal H. Levin Bio
Connect on LinkedIn

How the Celebrity Surgeon Sculpted His Prey

Chicago Crain’s Feature
Playbook of Fraud’s A \ftermath

Exh: bi + F

httpsi//outlook.live.com/mail/0/search/id/AQQkADAwATMOMDAAMSOyMTRALTNIYikt MDAC! TAWCAAQ AL olMt7u lan MhINiDer ins_osan
Case: 1:19-cr-00226 Document #: 22 Mébillaxdbditkewskkit Rage 43 of 44 PagelD #:1029

Re: client files including discovery

Levin, Neal H. <nhlevin@freeborn.com>

Mon 1/4/2021 2:36 PM

To: Robert Kowalski <Robertk.24@outlook.com>

Ce: Fishman, Scott <sfishman@freeborn.com>

Bob, you should have received or will shortly be receiving many of the photos taken during our initial
inventory at the Bar.

The documents that were seized by the Feds appear to have been those with property addresses on
the filed folders. There's a photograph of those boxes as well.

The remaining documents were left in the office, including all of the documents in the file cabinet, and
the computer was returned as well.

There is one remaining box of documents in our possession and it appears to only have documents
related to the bar's operation, so again, not client files. We believe that these files may be subject to
the subpoena issued to me as well, though in the event that the Feds do not want this box, we will
return it accordingly.

We are uncertain as to which files you say you are unable to find or access, though none of the folders
or boxes taken appear to have been “client files” nor did we review anything that may have appeared
to have been a “client file.”

Best,

Neal

NEAL H. LEVIN
Attorney at Law

tei

(312) 360-6530 direct
nhlevin@freeborn.com

Freeborn & Peters LLP
311 South Wacker Drive, Suite 3000
Chicago, IL 60606

www.freeborn.com

Neal H, Levin Bio
Connect on LinkedIn ES ~ &
ect on LinkedIn E+hi Lb; + &

httos://outlook.live.com/mail/0/search/id/AQQkADAWATMOMDAAMSOvMTRALTNiViktMDACLTAWCaAQAFiJ%2Ft2ioVhFitiXWBWi004%3D

1/2
"2" Case: 1:19-cr-00226 Document #: 227™Malletebextornist- Palgek 44 of 44 PagelD #:1030

Levin, Neal H. <nhl
evin@freeborn.co Oo OF OQ
m>

Sat 12/26/2020 4:56

PM

To: You

Hi, Bob.

| had a very nice chat with your sister a number of weeks ago and | do believe that she
understands that | am not the enemy here. | don't work for your ex, only the court. | have

cooperated with you in the past and will continue to do so where appropriate. | even got you the
bar back.

As for your files, we have not performed any searches that would violate any attorney client
privilege. We can discuss the disposition of the files next week when Im back in the office.

Hope your emergency medical needs are all met.
Best,

Neal

 

On December 26, 2020 3:18:12 PM Robert Kowalski <Robertk.24@outlook.com> wrote:

| External Email

Exhibit H

httpsi//outlook.live.com/mail/0/search/id/AQQkADAWATMOMDAAMSOyMTRhLTN)Yjkt DACLTAWCgAQALeIMtZxJepDhIDIBGEJPts%3D

1/1
